      Case 1:19-cv-00004-GHW-KHP Document 31 Filed 05/16/19 Page 1 of 1

                                                                DLA Piper LLP (US)
                                                                1251 Avenue of the Americas
                                                                27th Floor
                                                                New York, New York 10020-1104
                                                                www.dlapiper.com

                                                                Jonathan Siegfried
                                                                Jonathan.Siegfried@dlapiper.com
                                                                T 212.335.4925
                                                                F 212.884.8477



May 16, 2019

BY ECF
The Honorable Gregory H. Woods
United States District Court Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

       Re:     Averbach, et al. v. Cairo Amman Bank, No. 1:19-cv-00004-GHW
               (S.D.N.Y. filed Jan. 1, 2019)

Dear Judge Woods:

       We represent Defendant Cairo Amman Bank (“CAB”) in the above-referenced action and
write with the consent and agreement of Plaintiffs’ counsel.

        With respect to your Honor’s order of May 13, 2019 (ECF No. 29) granting CAB’s
application to file a motion to dismiss the Complaint, we kindly request that CAB be permitted to
submit its reply brief by September 6, 2019 (rather than the August 24 date set by the Court) in
order to accommodate family vacation plans of defense counsel for the end of August. Plaintiffs
have no objection to this request.

       The parties have also conferred and request a short adjournment of the Case Management
Conference from May 23, 2019 (ECF No. 28) to June 5, 6 or 7 or, if that is not convenient for Your
Honor, June 17, 19, 20 or 21 due to the unavailability of counsel.

       We thank the Court in advance for its consideration of these requests.

                                                    Respectfully submitted,

                                                    /s/ Jonathan D. Siegfried

                                                    Jonathan D. Siegfried


cc:    All Counsel of Record (via ECF)
